
	

114 HR 1154 IH: Focusing the Fed on the Currency of the United States Act of 2015
U.S. House of Representatives
2015-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1154
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2015
			Mr. Stutzman (for himself, Mr. Mulvaney, Mr. McClintock, Mr. Jones, and Mr. Westmoreland) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Federal Reserve Act to remove the mandate on the Board of Governors of the Federal
			 Reserve System and the Federal Open Market Committee to focus on maximum
			 employment.
	
	
 1.Short titleThis Act may be cited as the Focusing the Fed on the Currency of the United States Act of 2015 or the FFOCUS Act of 2015. 2.Removal of dual mandateSection 2A of the Federal Reserve Act (12 U.S.C. 225a) is amended by striking maximum employment, stable prices, and inserting stable prices.
		
